’ Case 2:20-cv-04988-JFW-AS Document 40-4 Filed 10/27/20 Page 1lof2 Page ID #:258
9/6/2020 AT&T Yahoo Mail - RE: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

RE: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

From: Amanda Seabock (amandas@potterhandy.com)

fo: — mrmolina@sbcglobal.net

Cc: langervstadiumwinebeerminimarketandlamwaybz6733617 @projects.filevine.com; leonardop@potterhandy.com

 

Date: Wednesday, July 8, 2020, 02:50 PM PDT

 

Please forward a stip for the extension at your convenience.

Amanda

Amanda Seabock, Esq.
AmandaS@PotterHandy.com

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

 

The information contained in this email may be confidential and/or legally privileged. It has been sont for the sole use of the intended
recipient(s}. If the reader of this message is net an intended recipient, you are hereby notifted that any unauthorized review, use,
disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. H you have
received this communication in error, please reply to the sender and destroy ail copies of the message. To contact us directly, send

to info@potterhandy.com. Tax Opinion Disclaimer: Te comply with IRS regulations, we advise that any discussion of Federal tax issues

in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
Revenue Code or, (§) to promote, market or recommend fo another party any transaction or matter addressed herein.

From: Monica Motina <mrmolina@sbecglabal.net>

Sent: Tuesday, July 7, 2020 2:51 PM

To: Amanda Seabock <amandas@potterhandy.com>

Subject: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS)

Please find enclosed a letter of today's date. Hard copy to follow by U.S. Mail.

 

4/2

 

 
' + Case 2:20-cv-04988-JFW-AS Document 40-4 Filed 10/27/20 Page 2 of 2 Page ID #:259
9/6/2020 AT&T Yahoo Mail - RE: Langer v. Esperanza Molina, et al. (Case No. 2:20-cv-04988-JFW-AS}
Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30706 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6604

This transmission is intended to be delivered only to the named addressee(s} and may contain information
which is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is
received by anyone other than the intended recipient(s), the recipient{s) should immediately notify the sender
by reply and then delete the transmission. In no event shall this transmission be read, used, copied,
reproduced, stored or retained by anyone other than the intended recipient{s) except with their express
written consent.

 

2f2

 
